          Case 1:21-cr-00349-TJK Document 15 Filed 06/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                 No.     21-cr-00349 (TJK)
JEFFREY REGISTER,                         )
                                          )
            Defendant.                    )
__________________________________________)

                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       Mr. Jeffrey Register, through undersigned counsel, and joined with the United States

Attorney for the District of Columbia, request that the status conference currently scheduled for

July 15, 2021 at 11:30 a.m. be continued for 90 days, and time be excluded under the Speedy

Trial Act, 18 U.S.C. § 3161. In support, the parties submit as follows:

   1. On March 19, 2021, Mr. Register was charged via criminal complaint with one count of

       Knowingly Entering or Remaining in any Restricted Building or Grounds Without

       Lawful Authority, in violation of 18 U.S.C. 1752(a)(1); one count of Knowingly

       Engaging in Disorderly or Disruptive Conduct in any Restricted Building or Grounds, in

       violation of 18 U.S.C. § 1752(a)(2); one count of Violent Entry and Disorderly Conduct

       on Capitol Grounds, in violation of 40 U.S.C. 5104(e)(2)(D), and one count of Violent

       Entry and Disorderly Conduct on Capitol Grounds, in violation of 40 U.S.C.

       5104(e)(2)(G). See ECF No. 1.

   2. On April 27, 2021, Mr. Register was arrested in his home jurisdiction of Florida. See

       ECF No. 5.




                                                1
      Case 1:21-cr-00349-TJK Document 15 Filed 06/29/21 Page 2 of 3




3. On April 30, 2021, Mr. Register had his Initial Appearance in U.S. District Court for the

   District of Columbia where he was released on his personal recognizance subject to

   conditions. See ECF No. 8.

4. On May 10, 2021, the government filed an information charging Mr. Register with the

   same offenses listed above. See ECF No. 9.

5. On May 18, 2021, this Court arraigned Mr. Register on the information, and set a status

   conference for July 15, 2021 at 11:30 a.m. See Minute Entry.

6. Since May 18, 2021, the parties agreed to a protective order governing the dissemination

   of discovery and disclosure of sealed material. See ECF Nos. 12, 13, & 14.

7. Recently, the government released a large amount of discovery in the case. The amount

   of discovery is voluminous, and with current caseloads, will take more than two weeks to

   review. Additionally, even after defense counsel reviews the discovery, arrangements

   will still need to be made to allow Mr. Register to do so, pursuant to the protective order.

8. Additionally, the parties have begun preliminary negotiations about a pre-trial

   disposition, but need additional time to work through options and approvals, with

   substantive discussions not being able to take place until after both defense counsel and

   Mr. Register have had a chance to fully review the discovery.

9. Accordingly, the parties now jointly move this Court to continue the status conference,

   currently scheduled for July 15, 2021, for a period of 90 days. Such a continuance will

   allow for the continued provision and review of discovery, as well as allow the parties to

   continue discussions regarding a possible resolution of this matter short of trial.

10. The parties are available anytime during the week of October 11, 2021, if the Court’s

   schedule is agreeable.



                                             2
          Case 1:21-cr-00349-TJK Document 15 Filed 06/29/21 Page 3 of 3




   11. The parties also request that time be excluded from calculation, pursuant to the Speedy

       Trial Act, 18 U.S.C. § 3161, until the date of the continued status conference in this

       matter. The parties submit that a continuance of approximately 90 days is warranted and

       that an order excluding time would best serve the interests and ends of justice and

       outweigh the interests of the public and defendant in a speedy trial.



   WHEREFORE, Mr. Register asks in conjunction with the United States, that this Honorable

Court continue the Status Conference currently scheduled for July 15, 2021 at 11:30 a.m. for a

period of 90 days, and toll time under the Speedy Trial Act until the new hearing date.


                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ____________/s/______________
                                             CARA HALVERSON
                                             Assistant Federal Public Defender
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
                                             Cara_halverson@fd.org


                                             CHANNING D. PHILLIPS,
                                             ACTING UNITED STATES ATTORNEY

                                             ___________/s/_______________
                                             WILLIAM DREHER
                                             Assistant U.S. Attorney
                                             U.S. Attorney’s Office for the W.D. of Washington
                                             700 Stewart Street, Suite 5220
                                             Seattle, WA 98101-1271
                                             (206) 553-4579
                                             William.Dreher@usdoj.gov




                                                3
